           Case 6:17-cv-01081-MK               Document 34          Filed 05/26/20         Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

JERRAD WATTS, an individual,

                  Plaintiff,                                                     Civ. No. 6:17-cv-1081-MK

         v.                                                                                            ORDER

KELVIN RAY DECKER, an individual
residing in Coos County, Oregon; and the
FISHING VESSEL #5, an ocean going
fishing vessel hailing from Newport, Oregon,

            Defendants.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#31), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo.1 United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is



1
  After the time to file objections passed, Plaintiff filed a proposed judgment (#33). There, plaintiff requests post
judgment interest of 9%. Under 28 U.S.C. § 1961, interest is calculated at the 1 year treasury yield for the calendar
week before entry of the judgment. That rate is .15%. https://www.treasury.gov/resource-center/data-chart-
center/interest-rates/pages/TextView.aspx?data=yield (last visited May 14, 2020).
1 – ORDER
         Case 6:17-cv-01081-MK       Document 34      Filed 05/26/20    Page 2 of 2




correct. Magistrate Judge Kasubhai’s Findings and Recommendation (#31) is adopted. Plaintiff’s

Motion for Entry of Judgment (#20) is GRANTED.

IT IS SO ORDERED.

       DATED this 26th day of May, 2020.

                                           _______/s/ Michael J. McShane________
                                                   Michael McShane
                                               United States District Judge




2 – ORDER
